Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
            DETAILED ACTION
This office action is in response to the communication filed on 07/09/2021. Claims 21-33 are pending in the application. Claims 21-33 have been rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 07/09/2021, with respect to the rejection(s) of claims 29-33 under 35 USC 103(a) have been fully considered and are persuasive.  Previous 35 USC 103(a) type rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it recites “the customized input entry comprising of one or more suggested frequently used phrases specific to the contact and/or a location; wherein each of the plurality of keyboards are configured to be displayed in  different locations simultaneously  … wherein  the mobile device is enabled to accept a user request to drag and drop at least one of the keyboards to  a desired location” However, it is unclear whether “and/ or a location’ is associated with a location of mobile device (as recited in previous version of the claims) or user, or whether such “a location”/ “desired location” is  associated with an area where one of the  keyboard is displayed. Appropriate corrections are needed to determine the intended scope of the claim languages, and to perform a meaningful search and examination of the claims. Dependent claims 22-28 are rejected under 35 USC 112(b) because of their dependencies on the already rejected independent claim 21.
Regarding claim 29, it recites “input entry comprising of one or more frequently used phrases specific to the contact and/or a location; wherein each of the plurality of keyboards are configured to be displayed in multiple locations simultaneously on the mobile device … plurality of keyboards to a desired location” However, it is unclear whether “and/ or a location’ is associated with a location of mobile device (as recited in previous version of the claims) or user, or  “a location”/ “desired location” is associated with a keyboard displayed or a portion of displayed area.  Appropriate corrections are needed to determine the intended scope of the claim languages, and to perform a meaningful search and examination of the claims. Dependent claims 30-33 are rejected under 35 USC 112(b) because of their dependencies on the already rejected independent claim 29.

Allowable Subject Matter
Claims 21 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 22-28 and 30-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/SHANTO ABEDIN/         Primary Examiner, Art Unit 2494